Case 3:21-cv-00046-NJR Document 54 Filed 04/06/21 Page 1 of 5 Page ID #304




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

BARBARA PIPER, as Executrix of the
Estate of MICHAEL PIPER, Deceased,
on behalf of herself and all others
similarly situated,

                  Plaintiffs,

v.                                         Case No. 3:21-cv-21-NJR

BAYER CROP SCIENCE LP, BAYER
CROPSCIENCE INC., et al.,

                  Defendants,


JOHN C. SWANSON, individually
and on behalf of others similarly
situated,

                  Plaintiffs,

v.                                         Case No. 3:21-cv-46-NJR

BAYER CROP SCIENCE LP, BAYER
CROPSCIENCE INC., et al.,

                  Defendants,


CHARLES LEX,

                  Plaintiff,

v.                                         Case No. 3:21-cv-122-NJR

BAYER CROP SCIENCE LP, BAYER
CROPSCIENCE INC., et al.,

                  Defendants,




                                    Page 1 of 5
 Case 3:21-cv-00046-NJR Document 54 Filed 04/06/21 Page 2 of 5 Page ID #305




 JONES PLANTING CO. III, on behalf
 itself and all others similarly situated,

                      Plaintiffs,

 v.                                            Case No. 3:21-cv-173-NJR

 BAYER CROP SCIENCE LP, BAYER
 CROPSCIENCE INC., et al.,

                      Defendants,


 JASON J. CANJAR d/b/a YEDINAK
 REGISTERED HOLSTEINS,
 on behalf of himself and all others
 similarly situated,

                      Plaintiffs,

 v.                                            Case No. 3:21-cv-181-NJR

 BAYER CROP SCIENCE LP, BAYER
 CROPSCIENCE INC., et al.,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Stay Pending Decision by the

Judicial Panel on Multidistrict Litigation filed by Defendants Bayer CropScience LP,

Bayer CropScience Inc., Corteva, Inc., Pioneer Hi-Bred International, Inc., Cargill

Incorporated, BASF Corporation, Syngenta Corporation, Winfield Solutions, LLC,

Univar Solutions, Inc., Federated Co-Operatives Ltd., CHS Inc., Nutrien Ag Solutions,

Inc., GROWMARK, Inc., GROWMARK FS, LLC, Simplot AB Retail Sub, Inc., and Tenkoz,

Inc. (collectively, “Defendants”) (Doc. 90).

                                       Page 2 of 5
 Case 3:21-cv-00046-NJR Document 54 Filed 04/06/21 Page 3 of 5 Page ID #306




       Defendants seek a temporary stay of the “Crop Input” antitrust litigation pending

a decision by the Judicial Panel on Multidistrict Litigation (“JPML”) regarding if and

where this litigation will be coordinated and consolidated for pretrial proceedings. (Id.).

They argue a stay would preserve judicial resources, conserve the parties’ resources, and

serve the efficiency goals of the multidistrict litigation process. (Id.).

       Plaintiffs oppose the motion, asserting that stays are an exception to the general

rule that litigation should proceed efficiently, they will be prejudiced if these cases are

stayed while Defendants continue their anticompetitive conduct, and judicial resources

will not be wasted, as the court’s primary role at this point is to monitor standard pretrial

activities. (Doc. 98). They also argue Defendants will suffer no prejudice, as Defendants

must file responsive pleadings and produce documents and witnesses—regardless of

what the JPML decides. (Id.).

       In reply, Defendants argue that district courts, including those in this District,

routinely issue stays while ethe JPML adjudicates MDL motions. (Doc. 101). Proceeding

with the litigation during the pendency of the JPML motion, they argue, “would cause

numerous inefficiencies in this District and cascading inefficiencies in others.” (Id.).

       Under Rule 2.1(d) of the Rules of Procedure of JPML, “[t]he pendency of a motion

. . . before the Panel pursuant to 28 U.S.C. § 1407 does not affect or suspend orders and

pretrial proceedings in any pending federal district court action and does not limit the

pretrial jurisdiction of that court. J.P.M.L. R. 2.1(d). Thus, this Court retains full

jurisdiction over this action unless and until the JPML issues a transfer order. Rutherford

v. Merck & Co., 428 F. Supp. 2d 842, 845 (S.D. Ill. 2006) (citing Illinois Mun. Retirement Fund


                                         Page 3 of 5
 Case 3:21-cv-00046-NJR Document 54 Filed 04/06/21 Page 4 of 5 Page ID #307




v. Citigroup, Inc., 391 F.3d 844, 850 (7th Cir. 2004)). “The decision to grant a stay rests

within the Court’s discretion.” Id. “[A] putative transferor court need not automatically

postpone rulings on pending motions, or in any way generally suspend proceedings,

merely on grounds that an MDL transfer motion has been filed.” Edmondson v. Pfizer, Inc.,

No. 4:16-CV-1944 (CEJ), 2017 WL 492829, at *1 (E.D. Mo. Feb. 7, 2017).

       After reviewing the parties’ submissions, the Court is not convinced that a stay is

warranted in these matters. Currently, there are 21 Crop Input cases pending, eight of

which are in this District and assigned to the undersigned. See In Re: Crop Inputs Antitrust

Litigation, MDL No. 2993. Of the remaining cases, 10 are pending in the District of

Minnesota, one in the Eastern District of Pennsylvania, one in the District of Kansas, and

one in the District of Idaho. Id. While the District of Minnesota has two more cases than

this District, the number of cases in Illinois is not insubstantial. See In re Pradaxa Prod. Liab.

Actions, No. 3:12-CV-00610-DRH, 2012 WL 2357425, at *2 (S.D. Ill. June 20, 2012) (eleven

cases in the Southern District of Illinois out of 27 cases total were “far too many cases to

ignore the issues that are of concern to this Court while the MDL Motion is being

resolved”).

       Furthermore, there is no guarantee the JPML will consolidate all cases before a

single judge, nor is there any assurance that a decision will be made in the next few weeks,

as Defendants contend. And, contrary to Defendants’ argument, the risk of inconsistent

rulings—at this point—is minimal. These cases are in their infancy. No matter where the

cases end up, Defendants will still be required to file responsive pleadings, answer




                                          Page 4 of 5
 Case 3:21-cv-00046-NJR Document 54 Filed 04/06/21 Page 5 of 5 Page ID #308




discovery, produce documents, and make their witnesses available for deposition. A stay

will only delay the inevitable by weeks, if not months.

      For these reasons, the Court DENIES the Motion to Stay Pending Decision by the

Judicial Panel on Multidistrict Litigation filed by Defendants (Doc. 90). Defendants’

alternative request to extend the deadline to answer or otherwise respond to the

Consolidated Amended Complaint is GRANTED. Defendants shall file their responsive

pleading on or before April 27, 2021.

      A telephonic status conference will be set by separate Order.


      IT IS SO ORDERED.

      DATED: April 6, 2021


                                                ____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                        Page 5 of 5
